Citation Nr: 1532191	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 11, 2014.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION


The Veteran had active service from April 1958 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously remanded by the Board in January 2014 and September 2014.  It now returns for appellate review.

Entitlement to a TDIU was also remanded by the Board in January 2014 and September 2014.  An April 2015 rating decision awarded a TDIU effective from August 11, 2014.  However, under Rice there remains an issue of entitlement to TDIU prior to August 11, 2014 in relation to the increased rating claim for tender ischial tuberosity, right, with residuals of fracture of the coccyx that was filed June 19, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, it has been included on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to a TDIU, prior to August 11, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the evidence reflects that the Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx has been manifested by symptoms to include radiating pain, tingling and numbness, reflective of, at worst, moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis, with marked muscular atrophy, has not been shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 8799-8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486 .

With regard to claims for increased evaluations for service-connected conditions, the law requires VA to notify the veteran that, to substantiate a claim, the veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The veteran must be notified that, should an increase in disability be found, an evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances.  Vazquez-Flores, 580 F.3d at 1270.  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112.

In a letter from the RO dated in November 2008, the Veteran was informed that to substantiate a claim for increased compensation, the he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and he was provided with the rating criteria for the disability at issue.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores, 22 Vet. App. at 37.  The November 2008 letter also provided notice of how VA determines disability ratings and effective dates as per the holding in Dingess.  The letter also advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  Finally, the November 2008 letter was provided prior to the adjudication of the claim by the RO.  Consequently, further notification related to the claim is not necessary.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical records and identified private treatment records are associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided a spine examination to the Veteran in November 2008 and back examinations in January 2012, February 2014 and November 2014.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx, has worsened since the November 2014 VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, as these examinations included sufficient detail as to the severity of the Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Finally, as noted above, the Board remanded the matter decided herein in January 2014 and September 2014.  In January 2014, the Board remanded the issues of an increased rating for degenerative joint and disc disease of the lumbar spine, entitlement to a TDIU, and an increased rating for tender ischial tuberosity, right, with residuals of fracture of the coccyx, for updated VA treatment records, a VA examination and, thereafter for readjudication of the claims.  In September 2014, the Board denied an increased evaluation for degenerative joint and disc disease of the lumbar spine and remanded the issues of entitlement to a TDIU and an increased rating for tender ischial tuberosity, right, with residuals of fracture of the coccyx.  The September 2014 Board remand directed the Veteran be provided with a notice letter specific to the TDIU claim, a VA examination to determine the nature and severity of his service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx, to include a TDIU opinion, and, thereafter for readjudication of the claims.  VA treatment records most recently dated in July 2014 have been associated with the claims file and in November 2014 the Veteran was afforded a VA back examination.  Thereafter, an April 2015 supplemental statement of the case (SSOC) was issued.  Thus, with respect to the issue of an increased rating for tender ischial tuberosity, right, with residuals of fracture of the coccyx, the requested VA treatment records, VA examination and SSOC have been obtained, and the Board finds there has been substantial compliance with the remand instructions for this issue.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, as noted above, the TDIU claim was partially granted must be remanded for additional development as described below.  Id.

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Consideration of the appropriateness of a staged rating, meaning assigning different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted. 

The Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx is currently evaluated under Diagnostic Code 8799-8520.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2014).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Throughout the rating period on appeal, VA treatment records reflect various complaints related to right leg pain.  Although not proximate to the claim, a November 2006 VA treatment record reported degenerative changes of the sacroiliac joints were noted bilaterally.  A May 2008 VA treatment record noted a complaint of low back pain with right sciatica.  A September 2008 VA treatment record provided a diagnosis of diffuse lumbar arthropathy, and noted chronic lumbar pain that radiated to the right leg.  However, a September 2008 VA treatment record stated there was no electrodiagnostic evidence of neuropathy in the right lower extremity nerves studied and no evidence of right lumbar or sacral radiculopathy.  Another September 2008 VA treatment report documented right sided radiation to the right hip and down the back of the right leg and that pain was now 5 on a scale of 10 and could go as high as 10 out of 10.  October 2008 VA treatment records documented lumbar radiculopathy and stated such was likely component of facet arthropathy.  An October 2008 VA treatment record reported the Veteran stated that pain radiated down his right hip and down the back of the right leg to the level of his knee and exacerbating factors included activity and relieving factors included rest and his pain medications.

A February 2009 VA treatment record documented the Veteran had back pain and pain which radiated in non-dermatomal pattern in right posterior lower extremity.  A March 2009 VA treatment record reported the Veteran described pain in the lower back with radiculopathy to the right hip.  A September 2009 VA treatment record documented lumbar back pain with right sciatica.

A January 2012 VA treatment record noted sacroiliac joint pain and/or sacroiliitis and an October 2012 VA treatment noted tenderness to palpation bilateral sacroiliac joints region and provided an impression of sacroiliitis.  A November 2013 VA treatment record found sensation was decreased over lateral right thigh, and the patient described tingling and numbness down his right leg for years.  Additionally, throughout the rating period on appeal, VA treatment records, including most recently dated in July 2014, reflected a diagnosis of lower back pain with radicular features.  Also, VA treatment records, including most recently dated in April 2012, reflected bilateral sacroiliac joint injections.  

However, private treatment records dated from February 2011 to April 2014 consistently reported the Veteran's right lower extremity, upon inspection, had no joint or limb tenderness to palpation, and no edema present.

Throughout the rating period on appeal, the Veteran was provided with relevant VA examinations in November 2008, January 2012, April 2014 and November 2014.  The November 2008 VA spine examination report noted the Veteran's pain was from the belt level and down and exacerbated by any activity.  The pain was characterized as constant, daily, sharp and moderate in severity.  The radiation of pain was into the right thigh, and such was characterized as burning and stabbing.  Additionally, the November 2008 VA examiner stated muscle tone was normal and there was not any muscle atrophy.  

The January 2012 VA examiner stated the Veteran did have radicular pain of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right side, and stated such was of mild severity.  The January 2012 VA examiner noted with respect to the right side, constant pain was moderate and intermittent pain was moderate.  The January 2012 VA examiner did not find paresthesias and/or dysesthesias, numbness or other signs or symptoms of radiculopathy.  The January 2012 VA examiner stated there was no muscle atrophy.  Furthermore, the January 2012 VA examiner also stated that although subjective radiculopathy symptoms were reported there was no current objective evidence for radiculopathy found upon examination.  

The February 2014 VA examiner stated the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The February 2014 VA examiner stated there was no objective evidence of radiculopathy and/ or neuropathy, as confirmed by prior EMG testing.  The February 2014 VA examiner stated there was no muscle atrophy.  The February 2012 VA examiner further stated that the fracture of the coccyx had resolved as no residuals were confirmed by x-ray imaging in a prior VA treatment record.

Similarly, the November 2014 VA examiner found the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The November 2014 VA examiner stated the Veteran reported tenderness when his right ischial tuberosity was initially palpated, but that such was not observed with continuation of the examination when the area was further palpated.  The November 2014 VA examiner stated the ischial tuberosity is the bony part on which the buttocks sit on and that it is anatomically distant from the coccyx.  The November 2014 VA examiner found there was no objective evidence of any nerve involvement from the right ischial tuberosity and upon examination the right lower extremity showed normal motor and sensory nerve function.  The November 2014 VA examiner further stated there was no possibility of nerve involvement in the coccyx fracture either, since all the nerve roots have exited the spine way above the coccyx and the spinal cord ends at L1/2.  The November 2014 VA examiner noted the Veteran reported intermittent radiation of symptoms (pain, numbness) into his right lower extremity and that referred or radiating symptoms are commonly reported in cases of vertebral degenerative disease due to irritation of structures like facet joints, ligaments, annulus but that does not indicate actual radiculopathy (nerve root damage) unless there are objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there were none.  The VA examiner stated such was confirmed by two EMG examinations of record, which showed normal electrical responses.  The November 2014 VA examiner further found no muscle atrophy.  

At the outset, the Board notes that the Veteran is competent to describe what he has personally experienced, including the symptoms he has experienced, as he reported in his June 2008 claim that his condition had worsened and that he had changed medications in an attempt to the alleviate the pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the characterization of the Veteran's tender ischial tuberosity, right, with residuals of fracture of the coccyx within the context of the rating criteria is a complex medical matter beyond the knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   It requires specialized training for a determination of clinical findings and symptoms.  In this regard, a medical professional has greater skill.  The Veteran has not been shown to have had medical training nor has he argued he has such medical training.  

Thus, in consideration of the evidence of record, the Board finds that the Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx, has been manifested by no worse than moderately severe symptoms.  Such is based on the November 2008 VA spine examination report, which characterized the Veteran's pain as constant, daily, sharp and moderate in severity and the January 2012 VA back examination report, which found radiculopathy of the right side was mild in severity and further characterized the Veteran's constant pain as moderate and intermittent pain as moderate.  Moreover, as described above, the February 2014 and November 2014 VA examiners stated the Veteran did not have radiculopathy.   In weighing the evidence, the Board finds the described four VA examiners' opinions to be significantly probative as, in proffering the opinions, the VA examiners considered the Veteran's lay statements and the relevant clinical findings.  Furthermore, the VA examiners' opinions were based on medical principles and applied the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted objective competent evidence to the contrary.  In view of these findings, the Board concludes that an increased rating is not warranted for tender ischial tuberosity, right, with residuals of fracture of the coccyx.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Severe incomplete paralysis, with marked muscular atrophy, as required for a 60 percent evaluation, has not been shown at any point during the rating period on appeal.  Moreover, all four VA examination reports noted there was no muscle atrophy as required for the higher rating.  

The Board has also considered whether there may be any other relevant diagnostic code that would allow for a higher disability rating at any time during the appeal period.  Specifically, diagnostic code 5236, for sacroiliac injury and weakness was considered, as VA treatment records, described above, documented injections of the bilateral sacroiliac joints and a diagnosis of sacroiliitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5236 (2014).  Assignment of a 50 percent evaluation under Diagnostic Code 5236, the next highest evaluation after a 40 percent evaluation, requires unfavorable ankylosis of the entire thoraolumbar spine.  However, throughout the appeal period, the evidence of record does not reflect a finding of such, nor does such Diagnostic Code rating criteria more accurately encompass manifestations of the disability at issue.  Therefore a change of Diagnostic Code is not warranted.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's tender ischial tuberosity, right, with residuals of fracture of the coccyx are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported pain, radiation of pain, tingling, burning, and numbness, among similar symptoms. These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate symptoms/impairment which the Veteran has not been found to have. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For the above reasons, the Board declines to remand this issue for consideration of an extra-schedular evaluation.

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, an evaluation in excess of 40 percent is not warranted for the Veteran's service-connected tender ischial tuberosity, right, with residuals of fracture of the coccyx during any of the rating period on appeal.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.1; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for tender ischial tuberosity, right, with residuals of fracture of the coccyx, is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

As discussed above, the Veteran, at the time of his June 2008 claim of entitlement for an increased rating for tender ischial tuberosity, right, with residuals of fracture of the coccyx, also raised the issue of entitlement to a TDIU.  Specifically he stated, in part, that he had not been able to get a good night's sleep due to his back disability (tender ischial tuberosity, right, with residuals of fracture of the coccyx) and as a result he was no longer able to work. Thus, the award of a TDIU effective from August 11, 2014 is not a full grant of the benefits sought and a SSOC as to the issue of entitlement to a TDIU prior to August 11, 2014, is required.  Although the April 1, 2015 rating decision addressed entitlement to a TDIU prior to August 11, 2014, the SSOC issued on April 1, 2015 did not reference denial of such issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran and his representative with a SSOC which addresses the April 1, 2015 rating decision denial of entitlement to a TDIU prior to August 11, 2014, pursuant to the increased rating claim received in June 2008 and Rice v. Shinseki, 22 Vet. App. 447 (2009).  Afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


